                       IN THE UNITED ST ATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CARLOS VEGA, et al.                                 CIVIL ACTION
         Plaintiffs

               v.

CITY OF PHILADELPHIA, et al.
          Defendants.                               NO.     19-4039


MICHELLE T. SEIDNER                                 CIVIL ACTION
         Plaintiff

               v.

CITY OF PHILADELPHIA, et al.
               Defendants.                          NO.     19-4338


                                           ORDER

       AND NOW, this      /3/ f'vday of February, 2020, upon consideration of the Motion to
Consolidate filed in each of the above referenced cases, Doc. No. 12, in Civil Action

No. 19-4039, and Doc. No. 15 in Civil Action No. 19-4338, and the oppositions filed in each

case, Doc. No. 13 in Civil Action No. 19-4039, and Doc. No. 16 in Civil Action No. 19-4338, it

is ORDERED that the Motions to Consolidate are DENIED.


                                                          URT:~
